Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                                 NO. 14-15-00712-CR



                   IN RE RICKY DEAN FOWLER, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          County Court at Law No. 1
                           Galveston County, Texas
                      Trial Court Cause No. CV-0069295

                        MEMORANDUM OPINION

      On August 21, 2015, relator Ricky Dean Fowler filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Texas
Department of Criminal Justice-Division of Board of Pardons and Paroles to
reopen his revocation hearing.
      This court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code.          Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
Board of Pardons and Paroles is not a district court or county court judge in this
court’s district, and relator has not shown that the issuance of a writ compelling the
requested relief is necessary to enforce this court’s appellate jurisdiction.
Therefore, we do not have jurisdiction to issue a writ of mandamus against the
Board of Pardons and Paroles.

      Accordingly, we dismiss relator’s petition for lack of jurisdiction. We also
deny as moot relator’s motion for leave to file the petition for writ of mandamus
and application to proceed without prepayment of fees.


                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2